Citation Nr: 0906090	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-26 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
loss of vision.  

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty in the military from 
February 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Although the July 2006 Statement of the Case and subsequent 
Supplemental Statements of the Case reflect that the RO 
considered the issue of entitlement to service connection for 
loss of vision, the Board is required to determine whether 
new and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  
For this reason, the Board has listed the issue on the title 
page as whether new and material evidence has been submitted 
to reopen the claim for service connection for loss of 
vision.

Based on a review of the brief statements from the Veteran, 
it is unclear whether he may be seeking entitlement to VA 
outpatient dental treatment.  The United States Court of 
Appeals for Veterans Claims (Court) specifically has held 
that a claim for service connection for a dental disorder is 
also a claim for VA outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302 (1993).  The Veteran's present claim 
has been treated by the agency of original jurisdiction (AOJ) 
as a straightforward claim for service connection and 
compensation.  The issue of entitlement to outpatient dental 
treatment has not been adjudicated by VA, and is not 
currently in appellate status.  However, the RO should 
contact the Medical Administrative Service (MAS) of the 
nearest VA Medical Center and inform them as to this issue, 
in order for the MAS to take appropriate action, since the 
MAS, not the RO, processes claims for eligibility for VA 
outpatient dental treatment.  Kellar v. Brown, 6 Vet. 
App. 157 (1994).

In his August 2006 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge in 
Washington, D.C.  In a subsequent VA Form 9, the Veteran 
requested a videoconference hearing before a BVA Board Member 
(Veterans Law Judge).  See 38 C.F.R. § 20.700(e).  However, a 
communication received in September 2007 expresses the 
Veteran's withdrawal of his request for such hearings.  See 
38 C.F.R. §§ 20.702(e), 20.704(e).

The Veteran has not asserted that he filed a timely 
substantive appeal concerning the July 2005 denial of an 
increased rating for hemorrhoids.  Inasmuch as the Veteran 
was provided with a Statement of the Case in February 2007 
and a VA Form 9 has not been received addressing this issue, 
it is not before the Board on appeal.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b).

In May 2008, the Veteran submitted additional evidence 
consisting of a decision from the Social Security 
Administration in connection with his award of Social 
Security benefits.  He did not, however, waive initial RO 
consideration of this additional evidence.  Nevertheless, 
inasmuch as records from the Social Security Administration 
are not relevant to the loss of vision and dental disorder 
claims, the Board finds that the solicitation of a waiver 
and/or remand for initial consideration by the RO of this 
evidence is not required under 38 C.F.R. § 20.1304(c) with 
respect to these issues.  However, because the decision of 
the Social Security Administration reflects that the Veteran 
underwent psychiatric examination, the records in connection 
with this decision are potentially relevant to the issue of 
service connection for an acquired psychiatric disorder and a 
remand is now required with respect to this claim.  See 
38 C.F.R. § 20.1304 (2008).

Accordingly, the issue of entitlement to service connection 
for an acquired psychiatric disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In a September 1977 rating decision, the RO denied the 
Veteran's claim for service connection for loss of vision.  
Although notified of that decision in October 1977, the 
Veteran did not initiate an appeal.

2.  No new evidence associated with the claims file since the 
September 1977 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.

3.  There is no evidence of "dental trauma" or other injury 
to the teeth, mouth, or oral cavity during active service.


CONCLUSIONS OF LAW

1.  The RO's September 1977 rating decision, wherein service 
connection for loss of vision was denied, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  The evidence received since the September 1977 rating 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 

3.  The Veteran's dental condition may not be service-
connected for VA compensation purposes.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.381 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, the duty to notify was satisfied through a May 2005 
letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The notice 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning reopening the claim for service connection for 
loss of vision, was provided, as was the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), concerning 
effective date and degree of disability.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and a private physicians statement in 
addition to the written communications from the Veteran, his 
family, and friends.  

As noted above, VA has received a Decision from the Social 
Security Administration reflecting that the Veteran has been 
awarded Social Security Disability benefits.  In this regard, 
it is noted that VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  VA's duty to assist thus includes 
the responsibility to obtain any relevant records from the 
Social Security Administration.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  However, inasmuch as his loss of vision claim has 
not been reopened and, even if reopened, both his loss of 
vision and dental claims would be denied as a matter of law, 
these records would not assist the Veteran with these claims.  
Consequently, any Social Security Administration records not 
currently secured could not alter the ultimate disposition of 
the Veteran's appeal with respect to the issues adjudicated 
herein.  VA is not required to search for evidence which, 
even if obtained, would make no difference in the result.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  As noted in the remand section below; 
however, VA will request the records from the Social Security 
Administration in connection with the Veteran's claim for 
disability benefits with respect to his acquired psychiatric 
disorder claim, for which he was afforded an examination by 
the Social Security Administration. 

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his loss of vision and dental claims.  As will be 
discussed in detail below, however, in light of the 
uncontroverted facts, which indicate he did not sustain 
dental trauma during service, an examination is unnecessary 
to decide this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  In addition, refractive error (loss of visual 
acuity) is not a "disability" for VA compensation purposes 
and, pursuant to 38 C.F.R. §§ 3.303(c) and 4.9, may not be 
service-connected.   Moreover, inasmuch as new and material 
evidence has not been received to reopen the claim for 
service connection for loss of vision, a VA examinations are 
not required.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii).  VA has 
satisfied its assistance duties.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

New and Material Evidence

The record reflects that the RO initially denied entitlement 
to service connection for loss of vision by rating action 
dated in September 1977.  The appellant was notified of this 
decision in October 1977; however, he did not file a timely 
appeal and this determination became final.  See 38 C.F.R. § 
20.1103.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2007); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.303, 
3.306 (2008).

Congenital or developmental defects, such as refractive error 
of the eye are not diseases or injuries within the meaning of 
applicable law and regulations for VA compensation purposes.  
38 C.F.R. § 3.303(c) (2008).  A defect is a structural or 
inherent abnormality or condition which is more or less 
stationary in nature.  VAOPGCPREC 82-90.  A disease may be 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  Id.  Service connection may be granted for 
congenital and/or developmental conditions if subject to 
superimposed disease or injury during military service.  Id.

The Veteran attempted to reopen his claim for eyesight 
disorder in March 2005.  As the September 1977 RO decision 
was the last final disallowance, the Board must review all of 
the evidence submitted since that action to determine whether 
the appellant's claim of entitlement to service connection 
for loss of vision should be reopened and re-adjudicated de 
novo.  See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim 
that is the subject of a final decision can only be reopened 
upon the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.

New evidence is defined in 38 C.F.R. § 3.156(a) (2008) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1977 RO decision 
denying entitlement to service connection for loss of vision 
included service medical records showing that upon enlistment 
examination in January 1974, the Veteran indicated that he 
did not wear or contact lenses.  Distant vision was shown to 
be 20/70 in the right eye and 20/30 in the left eye with near 
vision of J-6 in the right eye and J-2 in the left eye.  
Examination conducted in March 1974 showed vision to be 20/20 
in the right eye and 20/70 in the left eye, correctable to 
20/20.  The Veteran sought treatment in the Optometry Clinic 
in April 1976 for complaints of blurry, dizzy, watery eyes 
when reading.  Objective findings included vision corrected 
to 20/20, negative external examination and media and fundi 
WNL O.U. (within normal limits, both eyes).  Separation 
examination conducted in February 1977 showed the Veteran's 
visual acuity to be 20/20 in the right eye and 20/50 in the 
left eye, correctable to 20/20.  A March 1977 report of eye 
consultation reflects vision corrected to 20/20 in each eye 
and negative external and media and fundi examinations.  The 
service medical records reflect no treatment for eye injury. 

By rating dated in September 1977, service connection was 
denied for loss of vision on the basis that loss of vision 
was not shown by the record.  

Evidence added to the record following the RO's 1977 denial 
of the claim of service connection for loss of vision 
consists of VA outpatient records showing treatment for 
multiple complaints and disorders, including vision problems.  
A June 2006 VA outpatient eye examination report showed that 
the Veteran complained of blurred vision and being unable to 
wear his most recent prescription because he couldn't get 
used to the lines.  He stated that this occurred about once 
per week and lasted about 10-15 minutes.  A comprehensive 
ophthalmology evaluation was accomplished followed by 
diagnoses of refractive error and immature cataracts. 

The Board finds in this instance that while pertinent 
evidence received since the September 1977 rating decision is 
new in the sense that it was not previously of record, it is 
not "material" to the facts of this case.  There is still 
no clinical evidence that supports a finding that the 
Veteran's current loss of vision is related to any incident 
of service.  The record reflects that the Veteran carries 
vision diagnoses of refractive error and cataracts.  
Cataracts were not diagnosed until June 2006, approximately 
29 years after discharge from service and there is no 
competent medical evidence suggesting they were incurred in 
or aggravated by service.  In addition, under 38 C.F.R. 
§ 3.303(c), refractive error of the eye is not considered a 
disease or injury within the meaning of applicable 
legislation governing the award of compensation benefits.

The Veteran was shown to have refractive error upon 
enlistment.  As indicated previously, there is no 
documentation of any superimposed trauma to the eyes in 
service that might have aggravated or worsened any 
preexisting eye condition.  In this regard, the Board would 
point out that should the appellant obtain clinical evidence 
that supports a nexus between service and a current eye 
condition, VA would be obligated to reconsider this matter.  
However, the additional information obtained since the 
September 1977 RO decision, when considered alone or with 
previously submitted evidence, does not relate to an 
unestablished fact necessary to establish the claim.  It is 
therefore not material to reopen the claim.

In summary, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran's application to 
reopen the claim of service connection for loss of vision is 
denied.

Service Connection

As noted above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or a disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(West 2002 & Supp. 2007).  38 C.F.R. § 3.381(a) (2008).

Turning to the evidence of record, the Veteran's service 
dental treatment records show malformed devital teeth at 
numbers 7, 8, and 10.  In February 1976 the Veteran underwent 
bridge prep at teeth numbers 8, 9, and 11.  

Post service private dental treatment records reflect that 
the Veteran had an extraction in May 2006

Significantly, the Veteran does not allege (nor does the 
evidence show) that he had a trauma-related dental disorder 
in service, or that he had lost teeth in service due to 
physical impact to the mouth, jaw, or oral cavity in combat.  
Additionally, the Board notes that the VA Office of the 
General Counsel has determined that dental treatment of 
teeth, even extractions, and intended effects of treatment 
provided during service, are not equivalent to "service 
trauma."  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  In 
particular, VAOPGCPREC 5-97 stated, in relevant part; 
"[D]efining service trauma to include therapeutic tooth 
extraction would make virtually any Veteran who received 
dental treatment during his or her military service eligible 
for VA dental care.  Therapeutic or restorative dental care 
almost always involves physical impact upon one's teeth, 
e.g., filling, a bridge, an extraction[,] etc.  We do not 
believe that this was the Congress's intent."  The Veteran's 
inservice dental treatment can not be considered "service 
trauma."  The Board must apply precedent decisions of the 
Office of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002 & Supp. 2007).

It appears that the Veteran's basic allegation is that he had 
dental treatment during service and, thus, service connection 
should be warranted for any current dental problems.

As noted above, however, compensation for the conditions for 
which the Veteran seeks service connection is precluded as a 
matter of law under 38 C.F.R. § 3.381 (2008).  While service 
connection may be established for treatment purposes for the 
Veteran's dental conditions, the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth, abscessed teeth, carious teeth, or periodontal 
disease.  38 C.F.R. § 3.381 (2008).  Service connection of 
these conditions for compensation purposes is not legally 
permitted, and as a matter of law this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The application to reopen the claim for service connection 
for loss of vision is denied.

Service connection for a dental disorder is denied.




REMAND

A remand is required to obtain outstanding Social Security 
Administration records.  The Board observes that the Veteran 
is presently receiving Social Security Administration 
disability benefits, as evidenced by the Decision from the 
Social Security Administration received by the Board in May 
2008.  This decision also reflects that the Veteran underwent 
psychological consultative evaluation in July 2006 and the 
diagnoses consisted of Anxiety Disorder NOS (not otherwise 
specified) with Generalized Anxiety Disorder, Panic, 
Agoraphobia, and Post-Traumatic Stress Disorder as well as 
Major Depressive Disorder, Mild to Moderate.  When VA is put 
on notice of the existence of relevant Social Security 
Administration records, VA must try and obtain these records 
before deciding the appeal.  38 C.F.R. § 3.159(c)(2) and (3).  
See also Lind v. Principi, 3 Vet. App. 493, 494 (1992); see 
also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security 
Administration records, including all 
medical records which formed the basis of 
any decision rendered by that agency.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be associated with the claims 
file.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, 
the Veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder should be 
readjudicated.  If the claim is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the claims folder to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


